Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an amendments filed on 01/29/2021.  Status of claims are:

** Claims 1-17 are pending in this Office Action.
** Claims 1 and 12 are amended.

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Response to Arguments
3. 	Applicant's arguments filed in the amendment filed 01/29/2021 , have been fully considered but are moot in view of new grounds of rejection. The reasons are set forth below.

New Arts
4. 	USPGPUB# US20180139724 A1 to Loehr et al (hereinafter Loehr)


Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190007974 A1 to Nguyen et al.,  (hereinafter Nguyen) in view of US 20170006586 A1 to Gulati et al.,  (hereinafter Gulati), and in further view of US 20180139724 A1 to Loehr et al. (hereinafter Loehr).

Regarding claim 1, a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 

performing a first group transmission including a first transmission and a first retransmission; and performing a second group transmission including a second transmission and a second 
(Nguyen: See Fig. 9B, #304 (i.e., first group transmission/retransmission), and #305 (i.e., second group transmission/retransmission) each transmitting SCI on PDSCCH with index “n”)

Nguyen does not seem to explicitly disclose that the resource pools for different UEs can have alternative resource pool sizes, and wherein a UE can do retransmission only 2 times, as understood in:

wherein a resource reservation period for the first group transmission and the second group transmission is equal to half of a resource reservation period of another user equipment (UE) retransmitting the data for a maximum of only 2 times. 
wherein the another UE operates in another wireless communication system which is different from the wireless communication system in which the UE operates.

However, in a similar field, Gulati, in para[0062] teaches plurality of UEs , such as UE1, UE2, may communicate with each other using alternative resource pool configurations, and wherein control data is retransmitted twice, within resources to maintain reliability of communication.   Also, see para[0038] and Fig. 1, which shows different UEs communicating with different base stations 105 of different types, that are in different network locations, having different coverage areas that might overlap, and wherein each base station may be associated with the same or different access network that utilizes different radio technologies such as cellular and/or WLAN 
Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, twice retransmission, as taught by Gulati, with the system of Nguyen, in order to benefit from having UEs retransmitting data twice in resources in order to maintain reliability of communication. (Gulati: See para[0062])

Nguyen in view of Gulati does not seem to explicitly disclose the notion of “retransmission of the same CSI”, although they teach first and second transmissions that occur at different resources and time frequencies.  However, in a similar field, Loehr, teaches retransmission of the same SA message (i.e. SCI)  that occurs after transmission of first SA (i.e., SCI). (Loehr: See para[0188]).  In addition , it teaches SA is basically SCI (Loehr: See para[0185])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included retransmission of SCI, as taught by Loehr, with the teachings of Nguyen in view  (Loehr: See para[0185] and [0188])
Regarding claim 2, the method of claim 1, wherein the second transmission is performed after an elapse of a first time gap after performing the first retransmission. (Nguyen: See para[0155]-[0156] for in order to avoid collision, a device waits a random period of time before transmitting data, wherein VX2 device can even postpone its data transmission to avoid collision on data channels)Regarding claim 3, the method of claim 2, wherein the second retransmission is performed after an elapse of a second time gap after performing the second transmission. (Nguyen: See para[0155]-[0156] for in order to avoid collision, a device waits a random period of time before transmitting data, wherein VX2 device can even postpone its data transmission to avoid collision on data channels)Regarding claim 4, the method of claim 3, wherein sidelink control information (SCI) being transmitted via the first transmission and the first retransmission includes time gap information notifying the first time gap and the second time gap. (Gulati: See para[0032] for UE has 40ms to transmit data on the resources indicated in the control packet).

Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, twice retransmission, as taught by Gulati, with the system of Nguyen, in order to benefit from having UEs retransmitting data twice in resources in order to maintain reliability of communication. (Gulati: See para[0062])
Regarding claim 5. the method of claim 4, wherein the SCI has a fixed number of bits. (Nguyen: See para[00135] and Fig. 1B when SCI is transmitted, a channel index “0” is also chosen, and a terminal can detect and decode the SCI transmitted.  Channel index “0” is just one bit.)
Regarding claim 6, the method of claim 5, wherein the SCI includes a plurality of fields each including different information, and wherein the time gap information is transmitted via a remaining number of bits that remain after excluding a total number of bits of the plurality of fields from the fixed number of bits in the SCI. (Nguyen: See Fig. 1B and para[0141] wherein PSCCH subframe where the SCI is transmitted has plurality of fields that many other items can be sent in)

Regarding claim 7, the method of claim 1, wherein the first group transmission and the second ( Gulati, see Fig. 5, and para[0062] teaches plurality of UEs , such as UE1, UE2, may communicate with each other using alternative resource pool configurations (e.g., same frequency band, different frequency bands,  etc.))

Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, twice retransmission, as taught by Gulati, with the system of Nguyen, in order to benefit from having UEs retransmitting data twice in resources in order to maintain reliability of communication. (Gulati: See para[0062])
Regarding claim 8, the method of claim 1, wherein sidelink control information (SCI) being transmitted via the first transmission and SCI being transmitted via the first retransmission include information notifying resource position through which SCI of the second transmission is transmitted. (Nguyen: See para[0014] and Fig. 1B when SCI is transmitted, a channel index “n” is also chosen, and a terminal can detect and decode the SCI transmitted)
 Regarding claim 9, the method of claim 8, wherein the first group transmission and the second group transmission are each performed in a different frequency band. ( Gulati, see Fig. 5, and para[0062] teaches plurality of UEs , such as UE1, UE2, may communicate with each other using alternative resource pool configurations (e.g., same frequency band, different frequency bands,  etc.))

Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, twice retransmission, as taught by Gulati, with the system of Nguyen, in order to benefit from having UEs retransmitting data twice in resources in order to maintain reliability of communication. (Gulati: See para[0062])
Regarding claim 10, the method of claim 1, wherein the UE transmits one of different partial transport blocks being divided from one transport block via each of the first transmission, the first retransmission, the second transmission, and the second retransmission. (Nguyen: See Fig. 4 for multiple different partial transport blocks used for transmissions that are divided into multiple sections for transmission/retransmission purposes)
Regarding claim 11, the method of claim 1, wherein the UE repeatedly transmits a same transport block via the first transmission, the first retransmission, the second transmission, and the second retransmission. (Gulati: See Fig. 5, and para[0062] teaches plurality of UEs , such as UE1, UE2, may communicate with each other using alternative resource pool configurations, and wherein control data is retransmitted twice, within resources to maintain reliability of communication.)
Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, twice retransmission, as taught by Gulati, with the system of Nguyen, in order to benefit from having UEs retransmitting data twice in resources in order to maintain reliability of communication. (Gulati: See para[0062])
Regarding claim 12, a user equipment (UE), comprising: a transceiver; and a processor configured to be operatively coupled to the transceiver, wherein the processor is configured: 

to perform a first group transmission including a first transmission and a first retransmission; and to perform a second group transmission including a second transmission and a second retransmission, wherein the first group transmission and the second group transmission transmit data,
(Nguyen: See Fig. 9B, #304 (i.e., first group transmission/retransmission), and #305 (i.e., second group transmission/retransmission) each transmitting SCI on PDSCCH with index “n”)

Nguyen does not seem to explicitly disclose that the resource pools for different UEs can have alternative resource pool sizes, and wherein a UE can do retransmission only 2 times, as understood in:

wherein a resource reservation period for the first group transmission and the second group transmission is equal to half of a resource reservation period of another user equipment (UE) retransmitting the data for a maximum of only 2 times.
wherein the another UE operates in another wireless communication system which is different from the wireless communication system in which the UE operates.

Gulati, in para[0062] teaches plurality of UEs , such as UE1, UE2, may communicate with each other using alternative resource pool configurations, and wherein control data is retransmitted twice, within resources to maintain reliability of communication.   Also, see para[0038] and Fig. 1, which shows different UEs communicating with different base stations 105 of different types, that are in different network locations, having different coverage areas that might overlap, and wherein each base station may be associated with the same or different access network that utilizes different radio technologies such as cellular and/or WLAN radio access technologies (RAT).  
Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, twice retransmission, as taught by Gulati, with the system of Nguyen, in order to benefit from having UEs retransmitting data twice in resources in order to maintain reliability of communication. (Gulati: See para[0062])


s 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190007974 A1 to Nguyen et al.,  (hereinafter Nguyen) in view of US 20180182827 A1 to Wang et al.,  (hereinafter Wang).

Regarding claim 13, a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
Receiving, from another UE, a first sidelink control information (SCI)
Receiving, from the another UE, a second SCI; and
Receiving, from the another UE, a data, based on the first SCI and the second SCI.
(Nguyen: See para[0033]-[0035] for transmitting SCI from first V2X device to the second V2X device. In response to receiving a positive SCI-ACK_IND received, corresponding to the transmitted SCI, then transmitting data to the second V2X device in data resources according to the SCI.)

Although Nguyen teaches transmitting one SCI and then doing Data transition based on SCI-Ack being received, and wherein SCI-Acks can be for successful reception of transmitted SCIs (See Fig. 7 # 254), however, it does not explicitly disclose that SCI can be “retransmitted”.  However, in a similar field, Wang teaches in Fig. 4A, and Table-2, SCI content format, which includes “time gap” between the first transmission and retransmission, as well as frequency location of the initial transmission and retransmission of the SCI.  (Wang: See Fig. 4A and Table 2)

Nguyen teaches techniques related to SCI transmission on PSCCH and data transmissions based on SCI being received (Nguyen: See para[0033]-[0035])

Wang teaches SCI format, which includes frequency location of the initial transmission and retransmissions on PSCCH. (Wang: See Table-2)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included retransmission of SCI, as taught by Wang, with the teachings of Nguyen, in order to benefit from enhanced ability of having SCI that indicates its frequency resource location of the initial transmission and retransmissions. (Wang: See Fig 4A and Table 2)

Regarding claim 14, the method of claim 13, wherein the first SCI and the second SCI are transmitted through different time-frequency resources.
(Nguyen: See Fig. 7 # 252, #253, for transmitting PSCCH carrying SCI on subframes and PRBs correspond to the selected channel index.  See Fig. 6 for different channel index used for first transmission and second transmission)

Regarding claim 16, the method of claim 13, wherein at least part of the second SCI is mapped to an orthogonal frequency division multiplexing (OFDM) symbol which is mapped to at least part of the data.
(Nguyen: See Fig. 1B, for “Data Pool” being mapped, and/or associated with, PSSCH pool that carries the SCI)

Regarding claim 17, the method of claim 13, wherein a scheduling information related to the data is mapped to a physical shared channel (PSSCH).
(Nguyen: See Fig. 1B, for “Data Pool” being mapped, and/or associated with, PSSCH pool)


8. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190007974 A1 to Nguyen et al.,  (hereinafter Nguyen) in view of US 20180182827 A1 to Wang et al.,  (hereinafter Wang), and in further view of US 20180070264 A1 to Saiwai et al., (hereinafter Saiwai).

Regarding claim 15, Nguyen in view of  Wang teaches the method of claim 13, however, they don’t seem to explicitly disclose:

wherein the first SCI includes information related to a resource assigned to the second SCI.

However, in a similar filed, Saiwai teaches
wherein the first SCI includes information related to a resource assigned to the second SCI.
(Saiwai: See para[0261] for the DCI format 5  is “a control information” used for sidelink transmission (e.g., the first SCI), which includes information entered as SCI format 0 (e.g., the second SCI) and resource information for transmitting the SCI format 0 (e.g., the second SCI))

Nguyen teaches different transmission groups, each transmitting SCI on PDSCH, by different UE devices. (Nguyen:  See Fig. 9B, #304 and #305) 

Gulati teaches different UEs communicating with each other using alternative resource pool configurations, wherein control data is retransmitted twice within resources as to maintain reliability of communication. ( Gulati: See Fig. 5, and para[0062])

Saiwai teaches DCI format 5 is used for sidelink transmission that includes other SCI formats.  (Saiwai: See para[0261])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included DCI as control information of SCI, as taught by Saiwai, in order to benefit from enhancements of having an SCI control information that includes SCI format 0 in it as well.  (Saiwai: See para[0261])


Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477